 1                                                              JS-6
 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8

 9   MICHELLE R. SANCHEZ,             ) Case No. 5:19-cv-00527-RGK-SP
10
                                      )
                       Plaintiff,     )
11                                    ) DISMISSAL ORDER
12         vs.                        )
                                      )
13
     RADIUS GLOBAL SOLUTIONS, LLC, )
14   formerly known as CENTRAL CREDIT )
     SERVICES, LLC,                   )
15
                                      )
16                     Defendant.     )
17                                    )
18
           ALL PARTIES to the above captioned action having stipulated that the
19

20   action shall be dismissed in its entirety without prejudice, and the Court having
21
     considered the same,
22

23
           IT IS ORDERED that this action shall be dismissed in its entirety without
24
     prejudice. Each party is to bear its own costs.
25
     Dated: August 22, 2019          ___________________________________
26
                                     Hon. R. Gary Klausner
27                                   United States District Judge
28

                                          Dismissal Order

                                                1
